Citation Nr: 0818864	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-15 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

This issue was remanded in February 2007 and has been 
returned for review by the Board.


FINDINGS OF FACT

Left ear hearing loss was first manifested many years after 
service and is not related to disease or injury during 
military service, according to the competent evidence on 
file.


CONCLUSION OF LAW

The veteran's left ear hearing loss was not incurred in or 
aggravated by service; and sensorineural hearing loss may not 
be so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examination has been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.  Letters of May 2001, January 2004, October 2004, 
December 2006, and March 2007 provided pertinent notice and 
development information.  There is no indication that there 
is additional evidence or development that should be 
undertaken.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains service medical 
records, as well as, post service VA medical records. 

Service connection for left ear hearing loss 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic 
diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after 
qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the threshold for normal hearing is from 
0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

The veteran asserts that as result of his military duties 
which included serving as tank crewman, eventually led to the 
development of left ear hearing loss.  

The Board does not find that the evidence warrants service 
connection for left ear hearing loss.  In regards to the 
first element of Hickson, the record shows left ear 
impairment, as defined by the VA.  The record contains 
diagnoses of mild to moderate left ear sensorineural hearing 
loss. 

The problem with the veteran's claim arises with the second 
and third elements of Hickson.  In regard to the second 
element of Hickson, evidence of in-service incurrence or 
aggravation, the service medical records do not show 
complaints or diagnoses regarding a left ear hearing loss.  
Further, the record does not contain a diagnosis of a left 
ear hearing disorder within one year subsequent to service 
discharge, let alone, manifested to a degree of 10 percent 
within that year.  

In fact, the earliest evidence documenting a diagnosis of 
left ear hearing loss (as defined by VA) was first shown in 
2002.  This consists of a VA examination report dated in 
January 2002, which is more than 22 years after service 
discharge.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  

More importantly, the record does not contain a medical 
opinion that relates a left ear hearing loss to military 
service.  In fact, VA audiologists have opined that his left 
ear hearing loss was unrelated to military service.  A VA 
audiologist in October 2006 stated that the veteran did not 
have a left ear hearing loss and concluded that as such, a 
left ear hearing loss was unrelated to military service.  The 
Board remanded the case pointing out that some diagnostic 
testing indicated that the veteran did have a left ear 
hearing loss as defined by VA.  An opinion regarding the 
etiology of left ear hearing loss was requested.  A VA 
audiologist conducted audiometric diagnostic tests in March 
2007 and January 2008.  She concluded that the type of 
hearing loss exhibited by the veteran was not consistent with 
noise induced hearing loss.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's 
diagnosed left ear hearing loss is related to service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  


ORDER

Service connection for left ear hearing loss is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


